—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about March 13, 1996, which granted petitioner’s application pursuant to CPLR 7502 (c) for a preliminary injunction, and directed petitioner to post an undertaking in the amount of $200,000, unanimously affirmed, without costs.
The IAS Court properly refused to consider the merits of petitioner’s admittedly arbitrable claims, as it would on a motion for a preliminary injunction under CPLR article 63, correctly noting that under CPLR 7502 (c), the only consideration in deciding whether to grant a preliminary injunction is whether "the award to which the applicant may be entitled may be rendered ineffectual without such provisional relief” (see, Matter of Denihan [Denihan], 119 AD2d 144, affd 69 NY2d 725; National Telecommunications Assn. v National Communications Assn., 189 AD2d 573). We also agree with the IAS Court that preservation of the status quo with respect to the subject corporation’s governance and assets is necessary to assure its orderly dissolution, the relief petitioner seeks in arbitration, and that an undertaking of $200,000 is appropriate. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.